Name: Commission Regulation (EC) No 2511/2000 of 15 November 2000 laying down detailed rules for the application of Council Regulation (EC) No 1727/2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products originating in Hungary, and amending Regulation (EC) No 1218/96
 Type: Regulation
 Subject Matter: plant product;  international trade;  tariff policy;  trade;  Europe
 Date Published: nan

 Avis juridique important|32000R2511Commission Regulation (EC) No 2511/2000 of 15 November 2000 laying down detailed rules for the application of Council Regulation (EC) No 1727/2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products originating in Hungary, and amending Regulation (EC) No 1218/96 Official Journal L 289 , 16/11/2000 P. 0018 - 0020Commission Regulation (EC) No 2511/2000of 15 November 2000laying down detailed rules for the application of Council Regulation (EC) No 1727/2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products originating in Hungary, and amending Regulation (EC) No 1218/96THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1727/2000 of 31 July 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, certain agricultural concessions provided for in the Europe Agreement with Hungary(1), and in particular Article 1(3) thereof,Whereas:(1) In accordance with Regulation (EC) No 1727/2000, the European Community has undertaken to establish for each marketing year from 1 July 2000 import tariff quotas at a zero rate of duty for 400000 tonnes of medium or high quality wheat meeting the criteria laid down in Commission Regulation (EC) No 1249/96(2), as last amended by Regulation (EC) No 2235/2000(3), and of 2500 tonnes of barley for brewing. These quantities will increase at the start of each marketing year by 40000 and 250 tonnes respectively relative to the quantities laid down for the preceding year.(2) To ensure that imports of the cereal products covered by these tariff quotas are orderly and not speculative, they should be made subject to the issue of import licences. The licences will be issued, within the quantities set, at the request of the interested parties after a period of reflection and subject, where appropriate, to the fixing of a reduction coefficient in respect of the quantities applied for.(3) To ensure the proper management of these quotas, deadlines for lodging licence applications should be laid down and, notwithstanding Articles 8 and 19 of Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products(4), the information to be included in the applications and licences should be specified.(4) To take account of delivery conditions, the import licences should be valid from the day of their issue until the end of the month following that in which they are issued.(5) To ensure efficient management of the quota, the import licences should not be transferable and the import licence security should be fixed at a relatively high level, notwithstanding Article 10 of Commission Regulation (EC) No 1162/95(5), as last amended by Regulation (EC) No 2110/2000(6).(6) For the same reasons rapid two-way communication must be established between the Commission and the Member States regarding the quantities applied for and imported.(7) In accordance with the instructions laid down in Annex A(b) to Regulation (EC) No 1727/2000, wheat imported under this quota must be of medium or high quality as destined in Regulation (EC) No 1249/96. Provisions should accordingly be laid down, in particular the lodgement of a specific security, to ensure that the quality of the imported product meets these conditions.(8) The import duties on high- or medium-quality wheat within the meaning of Regulation (EC) No 1249/96 originating in Hungary listed in point I of the Annex to Commission Regulation (EC) No 1218/96(7), as last amended by Regulation (EC) No 32/98(8), as worded before the entry into force of this Regulation and imported under licences applied for on or after 1 July 2000 are reimbursed in accordance with Articles 878 to 898 of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(9), as last amended by Regulation (EC) No 1602/2000(10).(9) Commission Regulation (EC) No 1218/96 lays down detailed rules applying to the import of certain cereals originating in the Republic of Hungary under quotas opened by Council Regulation (EC) No 3066/95(11), as last amended by Regulation (EC) No 2435/98(12). As these provisions are no longer necessary. Regulation (EC) No 1218/96 should be amended to delete them.(10) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 11. Imports of durum wheat falling within CN code ex 1001 10 00 or common wheat falling within CN code ex 1001 90 99 originating in Hungary and of medium or high quality in accordance with Annex I to Regulation (EC) No 1249/96 and benefiting from zero import duty in accordance with Regulation (EC) No 1727/2000 introducing a tariff quota for that product (serial number 09.4718), shall be subject to the presentation of an import licence issued in accordance with this Regulation.2. Imports of barley falling within CN code ex 1003 00 90 originating in Hungary, intended for brewing and benefiting from zero import duty in accordance with Regulation (EC) No 1727/2000 introducing a tariff quota for that product (serial number 09.4762), shall be subject to the presentation of an import licence certificate issued in accordance with this Regulation.3. The products referred to in this Article shall be released into free circulation upon presentation of an EUR.1 movement certificate issued by the exporting country in accordance with Protocol 4 of the Europe Agreement concluded with that country, or alternatively an invoice declaration on the invoice provided by the exporter in accordance with that Protocol.Article 21. Applications for import licences shall be lodged with the competent authorities of the Member States no later than 13.00 h Brussels time on the second Monday of each month. Each licence application must be for a quantity not exceeding the quantity available for the import of the relevant product in the marketing year concerned.Applications for import licences for common or durum wheat shall be subject to the conditions laid down in Article 5 of Regulation (EC) No 1249/96, including the requirement to lodge a specific security on the day the declaration of release into free circulation is accepted.2. No later than 18.00 h Brussels time on the same day, the competent authorities shall fax the Commission (number (0032) 2 295 25 15), in accordance with the model in the Annex hereto, the total quantity resulting from the sum of the quantities indicated on the import licence applications.This information shall be notified separately from that relating to other applications for cereal import licences and must quote the number and title of this Regulation, in accordance with the model annexed hereto.3. If the total of the quantities for each product concerned since the start of the marketing year and those applied for on a particular day exceeds the quota for the marketing year concerned, the Commission shall set, no later than the third working day after the applications were lodged, a single reduction coefficient to be applied to the quantities requested on the day in question.4. Without prejudice to paragraph 3, licences shall be issued on the fifth working day following the day on which the application was lodged. No later than 6 p.m. Brussels time on the same day, the competent authorities shall fax the Commission (number (00-32) 2 295 25 15 the total quantity resulting from the sum of the quantities indicated on the import licence applications.5. In accordance with Article 23(2) of Regulation (EC) No 1291/2000, the period of validity of the licence shall be calculated from the actual date of issue.Article 3In the case of durum and common wheat, Article 6 of Regulation (EC) No 1249/96 shall apply for the purposes of releasing the specific security referred to in Article 2(1)(b) of this Regulation.Article 4Notwithstanding Article 6(1) of Regulation (EC) No 1162/95, import licences shall be valid until the end of the month following the month in which they were issued.Article 5Notwithstanding Article 9 of Regulation (EC) No 1291/2000, the rights resulting from the import licences shall not be transferable.Article 6Notwithstanding Article 8(4) of Regulation (EC) No 1291/2000, the quantity released into free circulation may not exceed that indicated in boxes 17 and 18 of the import licence. The figure "0" shall be entered to that effect in box 19 of the licence.Article 7The import licence application and the import licence shall contain the following information:(a) in box 8, the name of the country of origin; import from Hungary is compulsory under the terms of the licence;(b) in box 20, one of the following indications:- Reglamento (CE) n ° 2511/2000- Forordning (EF) nr. 2511/2000- Verordnung (EG) Nr. 2511/2000- Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2511/2000- Regulation (EC) No 2511/2000- RÃ ¨glement (CE) n ° 2511/2000- Regolamento (CE) n. 2511/2000- Verordening (EG) nr. 2511/2000- Regulamento (CE) n.o 2511/2000- Asetus (EY) N:o 2511/2000- FÃ ¶rordning (EG) nr 2511/2000;(c) in box 24, the applicable rate of import duty, i.e. "zero duty".Article 8Notwithstanding Article 10(a) and (b) of Regulation (EC) No 1162/95, the security for the import licences provided for in this Regulation shall be EUR 30 per tonne.Article 9Regulation (EC) No 1218/96 is amended as follows:1. The Title is replaced by the following:"Commission Regulation (EC) No 1218/96 of 28 June 1996 on partial import duty exemption for certain cereals sector products as provided for in the Agreements between the European Community and the Republic of Poland, the Czech Republic, the Slovak Republic, the Republic of Bulgaria and Romania".2. The first paragraph of Article 1 is replaced by:"Products as listed in the Annex to this Regulation that originate in the Republic of Poland, the Czech Republic, the Slovak Republic, the Republic of Bulgaria or Romania shall qualify for part-exemption from import duty for the quantity and at the rate of reduction or duty level specified therein."3. Point 1 of the Annex is deleted.Article 10This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 November 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 198, 4.8.2000, p. 6.(2) OJ L 161, 29.6.1996, p. 125.(3) OJ L 256, 10.10.2000, p. 13.(4) OJ L 152, 24.6.2000, p. 1.(5) OJ L 117, 24.5.1995, p. 2.(6) OJ L 250, 5.10.2000, p. 23.(7) OJ L 161, 29.6.1996, p. 51.(8) OJ L 5, 9.1.1998, p. 4.(9) OJ L 253, 11.10.1993, p. 1.(10) OJ L 188, 26.7.2000, p. 1.(11) OJ L 328, 30.12.1995, p. 31.(12) OJ L 303, 13.11.1998, p. 1.ANNEXMODEL OF THE NOTIFICATION REFERRED TO IN ARTICLE 2(2)Import quotas for wheat and barley from the Republic of Hungary opened by Regulation (EC) No 1727/2000>TABLE>